- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, January 21 st , 2010 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington, DC Ref.: Monthly Dividends Dear Sirs, Banco Bradesco S.A., in conformity with the System for Monthly Payment to Shareholders, will pay on March 1 st , 2011 Dividends related to the month of February/2011, in the amount of R$0.013219250 per common share and R$0.014541175 per preferred share to the shareholders registered in the Company s records on February 1 st , 2011. The Company s shares will be traded ex-right on Dividends from February 2 nd , 2011 on. The payment will be made according to the declared amount, with no Withholding Income Tax, under the terms of the Article 10 of Law # 9,249/95, as follows: · to shareholders whose shares are deposited at the Company and that keep their banking data updated, by means of credit in the current accounts in a Financial Institution they indicate; · to shareholders whose shares are deposited at the BM&FBOVESPA S.A. Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange), by means of Institutions and/or Brokerage Houses which keep their shareholding position in custody. The shareholders who do not have their register and banking data updated in the Company must present themselves at a Bradesco Branch on their preference bearing their Individual Taxpayer s ID (CPF), Identification Document (RG) and proof of residence (utility bill) for record updating and receiving the respective amounts to which they are entitled. Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 21, 2011 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
